FILED
                              NOT FOR PUBLICATION                            MAY 20 2010

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS



                               FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                           No. 09-30371

             Plaintiff-Appellee,                    D.C. No. CR-09-39-GF-SEH

  v.
                                                    MEMORANDUM *
LEON BOYD MESSERLY,

             Defendant-Appellant.


                      Appeal from the United States District Court
                                  District of Montana
                       Sam E. Haddon, District Judge, Presiding

                                   Submitted May 4, 2010 **
                                     Seattle, Washington

Before: WARDLAW and GOULD, Circuit Judges, and MILLS, District Judge.***

       Leon Boyd Messerly appeals the district court’s denial of his motion for a

judgment of acquittal, pursuant to Rule 29 of the Federal Rules of Criminal Procedure.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The panel unanimously finds this case suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Richard Mills, Senior United States District Judge for
the Central District of Illinois, sitting by designation.
He contends that the Government failed to present sufficient evidence to support his

conviction for assault with a dangerous weapon. We have jurisdiction pursuant to 28

U.S.C. § 1291. We affirm.

      A claim that there was insufficient evidence to obtain a conviction is subject to

de novo review. United States v. Garrido, 596 F.3d 613, 617 (9th Cir. 2010). We

must determine whether, “after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979).

In reviewing de novo the denial of the Defendant’s Rule 29 motion, the test to be

applied is the same as a challenge based on the sufficiency of the evidence. See

United States v. Riggins, 40 F.3d 1055, 1057 (9th Cir. 1994).

      Messerly contends that the Government failed to establish two of the elements

necessary to sustain a conviction under 11 U.S.C. §§ 1153(a) and 113(a)(3). First, it

failed to establish that Messerly assaulted the victim by intentionally striking her.

Additionally, Messerly alleges that the Government did not prove that he acted with

the specific intent to do bodily harm.

      Regarding Messerly’s first argument, the victim’s account of the attack was

supported by sufficient evidence, including testimony from the victim that she saw

Messerly striking her, from the emergency room doctor concerning the nature of her

wounds, and from the DNA expert that blood containing the victim’s DNA was found


                                          2
on Messerly’s pants and shirt, which is consistent with the victim’s testimony

regarding how she was attacked. There is ample evidence from which a rational trier

of fact could have found that Messerly assaulted the victim by intentionally striking

her. See Jackson, 443 U.S. at 319.

      Messerly also argues that he could not have formed the requisite specific intent

because he consumed a large amount of whiskey prior to the attack. Although

voluntary intoxication can be a defense to assault with a deadly weapon, a specific

intent crime, see United States v. Jim, 865 F.2d 211, 212 (9th Cir. 1989), we conclude

that sufficient evidence was presented which tended to show that Messerly was

capable of formulating the specific intent. Messerly was able to respond to questions

from law enforcement soon after the assault. Moreover, unlike his friend who also

had been drinking whiskey, Messerly was able to get up and walk without assistance

in the presence of the investigating officers. When viewed in a light most favorable

to the Government, the evidence establishes that Messerly was sufficiently coherent

to form the specific intent to attack the victim.

      Because sufficient evidence supported Messerly’s conviction for assault with

a dangerous weapon, the district court committed no error in denying his motion under

Rule 29.

      AFFIRMED.




                                            3